﻿Permit me, on behalf of my delegation, to congratulate you, Sir, on your election to the presidency of this session of the General Assembly and to wish you success in your important work. We welcome the people of the State of Saint Lucia, which has become a new Member of the United Nations.
114.	The delegation of the Ukrainian Soviet Socialist Republic wishes to express its profound condolences to the delegation of the People's Republic of Angola and the Angolan people on the untimely death of their President, an outstanding leader of the African national liberation movement, Agostinho Neto. We wish to express our profound sorrow and condolences to the delegation and people of fraternal socialist Czechoslovakia on the passing away of the former President of the Czechoslovak Socialist Republic, Ludvik Svoboda. Our people, who are now celebrating the thirty-fifth anniversary of the liberation of the Soviet Ukraine from Hitlerite invaders, will never forget that Czechoslovak forces, under the command of General Svoboda, took an active part in the liberation of our Republic from the Fascist occupiers.
115.	The decade of the 1970s will no doubt go down in history as a time when the peoples of the world intensified their struggle for peace and relaxation of international tension. It is precisely during these years that detente has become the dominant international trend and has made it possible to avert the threat of a deadly war, thus serving the interests of the whole of mankind. Legal, moral and political barriers are being built and strengthened to thwart those who relish military adventure. The first steps have been taken to limit the arms race. A major step to curb the arms race was the signing in Vienna by the General Secretary of the Central Committee of the Communist Party of the Soviet Union, the President of the Presidium of the Supreme Soviet of the USSR, Leonid Ilyich Brezhnev, and Mr. Jimmy Carter, the President of the United States of America, of the Soviet-American Treaty on the Limitation of Strategic Offensive Arms. When ratified and fully implemented it will undoubtedly be a solid barrier to the unrestrained build-up of nuclear arsenals and will facilitate movement towards genuine disarmament.
116.	The movement towards detente which has marked the decade about to close has not materialized by itself. It has been a result of the efforts of socialist countries and other peace-loving States and peoples of the whole world. Further progress towards this goal will require considerable effort and perseverance.
117.	Today as never before, durable peace and security depend on the total cessation of the policy of violence and intervention in the internal affairs of States, a policy which is pursued internationally by certain states. That policy is carried out in obedience to various slogans, but its essence is the same: the claim to hegemony over other States or groups of States and the desire to gain a dominant position either in the world at large or in one of its regions. The policy of diktat and threats, the establishment of spheres or zones of influence has more than once brought the world to the brink of war and, indeed, has plunged it into the abyss of military catastrophe. Nobody has forgotten the hegemonism underlying the bloodthirsty policies of Hitlerite fascism, which unleashed the Second World War. The demonic Fuhrer coveted many lands, including the lands of the Ukraine, which he intended to turn into a colony settled by representatives of the "master race''. While celebrating the thirty-fifth anniversary of the liberation of the Ukraine from the Fascist invaders, we recall that our people, together with all the fraternal Soviet peoples, were forced to sacrifice the lives of millions of our sons and daughters in order finally to crush the hegemonistic ambitions and designs of the Hitlerites.
118.	History has demonstrated convincingly that hegemonism is repugnant in all its forms and manifestations. It is particularly dangerous in our time when those who pursue a policy of hegemonism possess, or can acquire, nuclear weapons. That is why the policy of hegemonism should be condemned by the United Nations in strongest terms and the world community is in duty bound not to permit any attempts to pursue it.
119.	We categorically support the important and timely proposal of the Soviet Union, introduced by the Minister for Foreign Affairs of the USSR, Mr. Gromyko, for the inclusion in the agenda of this session of an item entitled' 'Inadmissibility of the policy of hegemonism in international relations". We are confident that the new proposal of the USSR will have the broad support of peoples and States which are interested in the consolidation of the principle of sovereign equality in inter-State relations.
120.	Durable peace, the security of nations and the development of peaceful and equal co-operation among them—that is the key to the foreign policy of the socialist countries. At the same time, one cannot overlook the forces which are at work in the world stubbornly trying to undermine detente, to threaten international security and to intensify the atmosphere of fear and hostility. To this end they trot out the stale political slogans of anti-communism and anti-Sovietism. Facts convincingly show that anti-communism and anti-Sovietism have always been and will always be the rallying cry for the most reactionary forces. As the First Secretary of the Central Committee of the Communist Party of the Ukraine, Mr. Shcherbitsky, stressed: "Anti-communism is not only the most bitter foe of progress, but it is out of date historically, and is ideologically and politically bankrupt"..
121.	The myth of the so-called Soviet military threat is by no means the least of the weapons in the political arsenal of anti-communism. It has been used on more than one occasion in the past and it is being used again to obstruct the efforts of peoples working for the cessation of the arms race and for disarmament. We are convinced that that myth will be recognized as the greatest lie of the twentieth century. But it still flourishes wherever capital holds sway, wherever the rights of the working people are trampled upon and wherever all means are employed to intimidate the people of the country concerned with an alleged threat of aggression from without. Meanwhile, vast mountains of weapons are piling up and that is the real threat to peace in the world. That threat is all the more dangerous, because in some countries war propaganda is still openly disseminated and plans for pre-emptive nuclear strikes against certain countries are proclaimed. All this misanthropic propaganda is camouflaged by the fabrications of a so-called Soviet military threat.
122.	The Soviet Union and other countries of the socialist community have never threatened anybody and will never threaten anybody. As Leonid Ilyich Brezhnev said:
"We are motivated by one idea: to preserve and strengthen peace, to enable the peoples of the world to devote themselves exclusively to and to concentrate all their efforts and resources on productive ends."
A concrete and tangible rebuttal of the slander has been the consistent struggle of socialist countries for curbing the arms race and for disarmament.
123.	The policy of limiting the nuclear arms race is the corner-stone of all efforts of the Soviet Union and other socialist countries in the struggle for international security and disarmament. Of special significance is their joint proposal on the termination of the production of all types of nuclear weapons and the gradual reduction of stockpiles to the point of total elimination. Of course, it would be unrealistic to expect that all nuclear weapons could be eliminated at once. It would be plainly impossible. A responsible approach suggests that appropriate measures of nuclear disarmament should be carried out with the participation of all nuclear States, stage by stage, in a specific order and according to a mutually acceptable time-table.
124.	The delegation of the Ukrainian SSR believes that as soon as possible we must embark on preparatory consultations and talks on the termination of the production of nuclear weapons and the gradual reduction of stockpiles of such weapons, to the point of their complete elimination. In our opinion, the efforts of this session of the General Assembly should focus on that objective.
125.	We believe that the elimination of nuclear weapons should be accompanied by political and international legal measures to ensure die security of all States. Of particular significance in this connexion would be an early conclusion of the world treaty on the non-use of force in international relations.
126.	As is already known, talks are now in progress on a number of problems of disarmament and international security.
127.	A certain degree of agreement has been reached between the USSR, the United States and the United Kingdom on complete and general prohibition of nuclear-weapon testing. In the opinion of our delegation the General Assembly should support an early conclusion of a treaty on complete and general prohibition of nuclear-weapon testing.
128.	Recently the USSR and the United States submitted a draft containing the main elements of a treaty on the prohibition of development, manufacture, stockpiling and use of radiological weapons, which are a new type of mass destruction weapons. Measures should be taken to draft such a treaty and bring it into force at the earliest possible date to join existing agreements on limiting the arms race. At the same time we feel that the conclusion of a comprehensive treaty on that question will be the most effective way to prevent the emergence of new types and systems of weapons of mass destruction.
129.	The purposes of the non-proliferation of nuclear weapons are served by the proposals of the Soviet Union and a number of other countries for the conclusion of an international convention on the strengthening of guarantees for the security of non-nuclear-weapon States. We would point out that the idea that these guarantees should be embodied in an international document has formed the basis for talks on this subject in the Committee on Disarmament. The delegation of the Ukrainian SSR believes that at the present time work on this convention could well be accelerated.
130.	We also believe that it would be important to embody in an international agreement the obligations of both nuclear and non-nuclear States not to deploy nuclear weapons on the territory of those countries where they do not exist at present. We hope for a constructive exchange of views on this subject at this session.
131.	The world community has been demonstrating active interest in the early prohibition of chemical weapons. Talks on this subject are under way, but they should be expedited.
132.	A world disarmament conference could lend powerful momentum to intensifying the efforts of States in bringing about disarmament. It would enable all States to participate on an equal basis in the taking of effective decisions on the whole range of problems associated with disarmament.
133.	I shall now speak briefly about another problem connected with disarmament, namely, halting the unproductive expenditure of labour and material resources on the arms race. The dimensions of this expenditure are eloquently demonstrated by the data contained in the most recent report of the Secretary- General of the United Nations on the economic and social consequences of the arms race and military expenditures. According to that report, over the last five years world expenditures for military purposes have exceeded $US 1.8 trillion. It should be stressed in this regard how immediate is the problem of reducing military expenditures, a problem which has been repeatedly raised by the socialist countries.
134.	We have on the conference table quite a few constructive proposals for the limitation of the arms race and for disarmament. We understand that to put these proposals into effect is no simple matter. We need for that purpose first of all a demonstration of political will and action in the spirit of co-operation in the search for mutually acceptable decisions. That is why the Ukrainian Soviet Socialist Republic supports the proposal of the Czechoslovak Socialist Republic for the "Adoption of a declaration on international cooperation for disarmament". Strict observance of the principles contained therein would undoubtedly yield appreciable results and facilitate the achievement of progress in talks on real disarmament.
135.	International peace and security would be a hundred times more stable today if all States were to bring their policies into line with the provisions of the United Nations Charter. However, even now in various parts of the world the imperialists and their henchmen, the opponents of peace and detente, are tireless in their efforts to preserve hotbeds of tension, and even to create new ones.
136.	Thus, the situation in the Middle East remains as explosive as ever. The path of one-sided concessions to Israel and separate deals has not led, and cannot lead, to the establishment of lasting peace in that area. It is clear that the United Nations cannot possibly associate itself with an approach of that character. In accordance with its fundamental resolutions, a comprehensive settlement in the Middle East is possible only on the basis of the inadmissibility of the seizure of territory by means of aggression, the total withdrawal of Israeli troops from all Arab lands occupied in 1967; the exercise in practice of the inalienable rights of the Arab people of Palestine, including their right to self- determination and the establishment of their own independent State; and the ensuring of the right of all States in the Middle East to a secure and independent existence and development. The separate treaty between Egypt and Israel has led only to a further intensification of the aggressiveness of Israel against the Arab countries and peoples, and primarily against Lebanon and the Arab people of Palestine.
137.	So far there has been no real progress towards the normalization of the situation in Cyprus. Such a course of events is obviously advantageous to those who are attempting to use Cyprus as a strategic staging area in the Mediterranean. The United Nations should play a decisive role in bringing about a settlement in the island and in ensuring the preservation of the independence, sovereignty and territorial integrity of the Republic of Cyprus.
138.	Like other delegations, we whole-heartedly support the desire of the Korean people and the efforts of the Democratic People's Republic of Korea to bring about the democratic reunification of the country and we are firmly in favour of the withdrawal of all foreign troops from the southern part of the peninsula.
139.	The situation in South-East Asia has become exceedingly complex in connexion with the recent aggression by China against the Socialist Republic of Viet Nam and the continuing threats of the Chinese leaders once again to take up arms "to teach" someone "a lesson".
140.	The denouement of that aggression is well known. The heroic Vietnamese people, who for more than 30 years waged a self-sacrificing and arduous national liberation war, and won it, has firmly rebuffed the Chinese hegemonists as well. But now the aggressors and their accomplices are whipping up an anti-Viet Nam campaign in order to achieve what they were unable to obtain by means of aggression.
141.	They were infuriated by the victories of the Kampuchean people over the criminal and inhuman regime of Pol Pot. However, in spite of all that, the People's Republic of Kampuchea will confidently move along the path of progress. We are convinced that the time is not far off when the lawful representatives of the Kampuchean people will come to take their rightful seats in this hall.
142.	The position of those who are attempting to use the problem of the Indo-Chinese refugees for political ends against socialist Viet Nam is an outrage. However, these people are stubborn in their silence about the fate of millions of people who have fallen victims to the policy of aggression, diktat, apartheid, racial discrimination, foreign domination and occupation in South-East Asia itself, in the Middle East, in southern Africa and in long-suffering Chile.
143.	Of course, one can scarcely expect the defence of human rights from those very people who trample them underfoot every day in pursuing a policy which has led to the massive and flagrant violation of human rights and fundamental freedoms, including the right to life. They have, at the same time, shamelessly distorted the truth about the development of true democracy in the socialist countries. The so-called "champions" of human rights interfere in the internal affairs of States and work against international detente. At the same time, they are attempting to consolidate and use for their own purposes all kinds of emigrant organizations—a motley assortment of renegades and outcasts from their homes who have dug themselves in in the backyards of certain capitalist countries.
144.	But all the attempts of the enemies of socialism as well as the attempts of those who so generously finance their provocative activities are doomed to failure. Attempts to exert pressure on the peoples of the socialist countries, including the Ukrainian people, are nothing new. They have not prevented the countries of socialism from achieving success in their work of peaceful construction and in defending their independence. They are not hindering our advances towards social progress even today.
145.	Social progress depends, of course, on many factors, including the state of the world economy and international economic relations. The world has come up against the most profound and protracted crisis of capitalism which affects the whole system. Although the capitalist countries, and primarily their working classes, have suffered serious harm from the crisis, the main brunt has been borne by the developing countries.
146.	It goes without saying that the responsibility of the developed capitalist Powers for the economic difficulties of the developing countries by no means comes to an end or expires with the end of the colonial period. The developing countries are still suffering from inequalities and exploitation within the capitalist system. Therefore, they are suffering worse from its endemic diseases than is anybody else. This has led to an intensification of inequality within the framework of "interdependence" which is being so vigorously preached recently at international conferences.
147.	As a spearhead of neo-colonialism, there have emerged major monopolistic groupings. The transnational corporations have created their own "economic order''. The borders of their economic empires overlap the frontiers of sovereign States. These corporations create a breach between manufacturers and consumers and use this fact to engage in widespread exploitation. The transnational corporations are receiving from the young States ever-growing profits, which far exceed the initial investment capital, are limiting the transfer to those States of the latest technology and are interfering in the internal affairs of these States.
148.	To the accompaniment of hypocritical utterances by Governments purporting to condemn colonialism and racism, the Western monopolies are continuing to expand co-operation with the reactionary colonial and racist regimes in southern Africa. Fed by international monopolistic capital, they are its bulwark in southern Africa and its main political and ideological force.
149.	One can say with the utmost confidence that the elimination of the remnants of the shameful system of colonialism and racism in Africa has entered its final phase. The powerful blows struck by the national liberation movements in Zimbabwe, Namibia and South Africa are bringing closer the day when the racist regimes will be finally swept off the face of Africa. Nobody can possibly be convinced by the cosmetic means which the racist Government of the Republic of South Africa is attempting to use to beautify the ugly face of apartheid, or the farce which has been perpetrated in Zimbabwe with the creation of a puppet Government. The criminal practice of apartheid has not changed. In Zimbabwe we are witnessing a continuation of the cruel war against the African patriots. Piratical attacks on neighbouring States not only have failed to cease but have become ever more frequent.
150.	The Ukrainian SSR is consistently in favour of the elimination of the racist regime in Zimbabwe and of the transfer of all power to the people as embodied by the Patriotic Front. We are in favour of the immediate and unreserved withdrawal of the Republic of South Africa from Namibia and of the transfer of power in that country to the South West Africa People's Organization. In common with other States, we believe that it is necessary to strengthen sanctions against the racist regime in Salisbury and to apply against the Republic of South Africa the full range of measures provided for in the United Nations Charter. 
151.	The positive changes which have occurred in the world have led to the stepping up of the struggle of the people against imperialism and for independence and freedom. Afghanistan has chosen the non-capitalist course of development. The dictatorial regime in Nicaragua has collapsed, as has the Shah's regime in Iran. The world anti-imperialist movement has become ever stronger and has further consolidated itself as a result of an important international meeting, the Sixth Conference of Heads of State or Government of Non- Aligned Countries in Havana. These and indeed other events are only in keeping with the logic of history and the interests of social progress and the interests of peoples. In this lies their vital force.
152.	The 1970s have written a number of glorious pages in the history of the tireless struggle of the forces of progress for peace among peoples, for restraining aggression and for creating a sound foundation for universal security.
153.	The United Nations has taken part in that process. It must continue to promote the elimination of war from the life of mankind. In this we see the main task of this session of the General Assembly of the United Nations, which should provide the world with a glorious and glowing prospect for the forthcoming 1980s.